

 SCON 19 ENR: Providing for a conditional adjournment or recess of the Senate and an adjournment of the House of Representatives. 
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. CON. RES. 19IN THE SENATE OF THE UNITED
		  STATESJune 25, 2015Agreed toCONCURRENT RESOLUTIONProviding for a conditional adjournment or
		  recess of the Senate and an adjournment of the House of Representatives.
 That when the Senate recesses or adjourns on any day from Thursday, June 25, 2015, through Friday, July 3, 2015, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until 12:00 noon on Tuesday, July 7, 2015, or such other time on that day as may be specified by its Majority Leader or his designee in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the House adjourns on any legislative day from Thursday, June 25, 2015, through Friday, July 3, 2015, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2:00 p.m. on Tuesday, July 7, 2015, or until the time of any reassembly pursuant to section 3 of this concurrent resolution, whichever occurs first.2.(a) The Majority Leader of the Senate or his designee, after concurrence with the Minority Leader of the Senate, shall notify the Members of the Senate to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the Senate adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the Senate shall again stand adjourned pursuant to the first section of this concurrent resolution.3.(a) The Speaker or his designee, after consultation with the Minority Leader of the House, shall notify the Members of the House to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the House shall again stand adjourned pursuant to the first section of this concurrent resolution.Secretary of the SenateClerk of the House of Representatives